Conviction in District Court of Orange County of murder; punishment fixed at death.
This is a companion case to Frank Wilkes v. State, No. 9863, opinion handed down February 17, 1926. The facts are substantially the same as those appearing in the record in that case, and are fully stated in our opinion therein. The State has in this case an additional witness, a Mrs. Dean, who was not used in the Wilkes case. Her testimony is contradictory in some respects of that both for the State and the defense, but it is not necessary to discuss it in our view of the proper disposition of this appeal.
Appellant asked a severance, setting up that Ben Wilkes was indicted for complicity in the same transaction, and, in the usual form, asking that said Wilkes be first tried. The learned trial judge appended a qualification to the bill of exceptions complaining of the overruling of this request for severance. To this qualification appellant objected and excepted. Thereupon the trial court set down a day for a hearing of the matters thus in controversy and notified appellant's counsel to appear at said hearing. For reasons deemed sufficient appellant's counsel did not appear, alleging their inability so to do. The hearing was not had, but in its place the court below made what is denominated a statement, which appears in the record. The statutes and decisions of this State make plain the proper practice in case there is objection to a qualification placed or offered to be placed on any bill of exceptions; but no provision is made for the formation of any fact issue in the trial court, or the introduction there of testimony to determine which is correct, i. e. the qualification or the objection thereto. If the accused refuse to accept a bill of exceptions as qualified, the court must file his own bill, and if this be not acceptable the accused may file a bystander's bill. We do not understand that in an affidavit for severance the testimony expected from the co-indictee if acquitted, must be set up. Nor are we able to satisfy ourselves that no error was committed in the court overruling the request for severance. Forcey v. State, 29 Texas Crim. App. 408; King v. State, 35 Tex.Crim. Rep..
As we view this record there appears slight evidence supporting the proposition that appellant intentionally fired any gun. Mrs. Watson, a disinterested witness, was looking at the transaction and gives practically the only testimony, aside from that of appellant, as to the actual beginning of the *Page 231 
trouble. She said she saw a truck stop and a man jump on the running board of same and begin to tussle with another man like they were trying to get hold of a gun that was sitting between the people in the truck, and that in an instant said gun went off straight up in the air, just at which time another man appeared on the side of the street next to her; that when the gun went off in the air some one shot this man who had just appeared. From other testimony it is clear that the man in the truck who "tussled with" the man trying to take from him the gun — was appellant. It appears also that the man who shot, was Wilkes. No conversation, acts or conduct of Wilkes and appellant appear in the record indicating any agreement or collusion on their part to make an attack upon the white men. Indications are the other way. The Wilkes and Prejean were rival meat sellers in the town of Orange, each apparently using a truck in the delivery of meat. The Prejean truck for some undisclosed reason was parked on the wrong side of the street as the negroes, Wilkes and appellant, came down the street in their truck. As the truck containing the negroes approached the point where the Prejean truck was parked, Morris and Prejean seem to have advanced from their truck toward the negroes. Fifteen or twenty minutes before this killing Morris had gone in a blacksmith shop and gotten from said place a part of a hickory buggy shaft and, according to the State's own witnesses, this piece of wood, which one witness described as resembling a small baseball bat or wagon spoke, was lying by the hand of Morris after the shooting was over. There is strong suggestion that the difficulty was begun by the white men. The killing was at the truck of the negroes.
In view of our disposition of the case, it is suggested that the charge of the court upon another trial should submit fully the issues of self-defense not only of the person of appellant but also of Wilkes. There is no testimony of threats or ill-will or motive for the killing on the part of appellant, and it is only suggested that there might be animosity between deceased and the Wilkes growing out of their competition in the meat business. If Prejean and Morris made an attack directed against Wilkes or appellant or both, appellant's right of self-defense would obtain as fully against an attack upon Wilkes, his companion, as if the attack was directed at appellant.
Believing the learned trial judge fell into error in the matter of the refusal of the application for severance and that it was vital, the judgment will be reversed and the cause remanded.
Reversed and remanded. *Page 232 
                    ON MOTION FOR REHEARING.